Citation Nr: 1228122	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  10-11 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury to the left foot.

2.  Entitlement to service connection for residuals of a cold injury to the right foot.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and W.M.


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to October 1952. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In May 2012 the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file.  Thereafter, the Veteran submitted additional evidence, along with a waiver of consideration of the agency of original jurisdiction.  38 C.F.R. § 20.1304.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.



FINDINGS OF FACT

1.  The Veteran does not have residuals of a cold injury to the left foot which began in service or have been shown to be causally or etiologically related to service.

2.  The Veteran does not have residuals of a cold injury to the right foot which began in service or have been shown to be causally or etiologically related to service.

3.  The competent and probative evidence of record is in relative equipoise as to whether the Veteran's tinnitus is related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of a cold injury to the left foot have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for entitlement to service connection for residuals of a cold injury to the right foot have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  Resolving reasonable doubt in his favor, the Veteran has tinnitus which is related to his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to service connection for residuals of cold injuries to the feet and tinnitus.  In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

As a preliminary matter, the Board notes that the entirety of the Veteran's service treatment records are unavailable for review.  In January 2010 the RO issued a formal finding of unavailability for those records, detailing the efforts made to obtain them.  The Veteran was advised of these efforts in a February 2010 letter.  No additional service medical records have been received or identified.  

In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

The Veteran first claimed entitlement to service connection for tinnitus in July 2006.  In February 2008 he filed a claim asserting entitlement to service connection for residuals of cold injuries to his feet.  The RO denied these claims in an April 2008 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in February 2009.  The RO issued a Statement of the Case (SOC) in February 2010 and the Veteran filed a Substantive Appeal (VA Form 9) in March 2010.  Accordingly, the Veteran's claim is now before the Board for appellate review.  

Cold Injury Residuals

The relevant evidence of record pertaining to the Veteran's claim of entitlement to service connection for residuals from cold injuries to his feet includes written and oral statements from the Veteran and a VA examination report.  

While the Veteran's service treatment records are not available in their entirety, his October 1952 separation examination does not indicate any reports of problems with his lower extremities or any residuals from a cold injury.  

In October 2009 the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran stated that while serving in Korea he was out in the severe cold for approximately two months.  He reported that he developed frostbite of his toes during that time and that they turned blue.  He did not go to a thawing tempt, but stated that his toes spontaneously thawed when he left the area.  He did not report losing any digits or skin and stated that he "did well after being release from service."  The Veteran indicated that he developed some intermittent numbness in 1971.  The examiner observed that the Veteran did not report any pain in his feet and did not have any Renaut's phenomenon.  On physical examination there was no hyperhidrosis and no evidence of reflex sympathetic dystrophy, fungal infection or ulcerations.  The Veteran's gait was normal, as was the skin on his feet.  There was no edema or atrophy and the Veteran's toes were not cool.  The examiner noted that the Veteran's skin was dry and that he had decreased hair over his feet and thickening nails.  The Veteran was able to perform dorsiflexion and plant flexion to 20 degrees without pain.  Pinprick and light touch sensation was intact for both the feet and toes.  Strength was reasonable and there was no evidence of abnormal weight bearing.  The examiner stated that the Veteran did not have any sequelae from his in-service cold injury to his feet.  

In his March 2010 Substantive Appeal (VA Form 9) the Veteran stated that he had frostbite to his feet in service and that he has numbness in his toes.  During his May 2012 hearing before an Acting Veterans Law Judge the Veteran reported that his feet were frequently cold while in service during his time "in the sack" and on guard duty and that his feet were exposed while he was "lacing up" his combat boots.  He stated that temperatures averaged approximately negative 25 degrees during that time.  He denied having received any treatment for frostbite in service or after service for several years, indicating that numbness in his toes started sometime after his release from active service.  He stated that during his VA examination the examiner conducted a pin prick test on his feet, but that he did not think the examiner conducted pin prick testing on his toes.  

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for residuals of cold injuries to the Veteran's feet is not warranted.   As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

The Veteran's claim fails with respect to the first element, the requirement for a current disability.  In this regard, the Board notes that there is no evidence whatsoever that the Veteran has any residuals or sequelae from a cold injury to his bilateral feet. 

The Board has considered the Veteran's assertions and acknowledges that he is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, individuals without training are not competent to provide evidence as to more complex medical questions.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the existence of a specific disorder affecting his feet or toes.  Even according the Veteran's vague assertions of numbness some probative value, they are outweighed by the objective medical evidence indicating that he does not have any sequelae from cold injuries to his feet.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

The Veteran's sole assertion appears to be that he was suffered from frostbite in service and now has numbness in his toes.  However, even assuming that the Veteran did have frostbite to his feet or toes in service, there is no basis upon which to grant entitlement to service connection because there is no demonstrated current disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a current chronic disability for which service connection is sought, there cannot be a valid claim of service connection).  Since the Veteran has also testified that the numbness in his toes began shortly after service, even assuming the existence of a current disability, his claim would still fail due to a lack of evidence of continuity, chronicity, and medical evidence linking a current residual of frostbite of the feet to service.  

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of the disability claimed.  The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  The most persuasive and probative evidence of record fails to demonstrate that the Veteran actually has residuals from cold injuries to his feet.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for residuals of cold injuries to the Veteran's right and left feet.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.

Tinnitus

The relevant evidence of record pertaining to the Veteran's claim of entitlement to service connection for tinnitus includes some service records, a VA examination report, private treatment records and both written and oral statements from the Veteran.  

The Veteran's service treatment records are negative for any report of or findings related to tinnitus.  The Veteran's DD-214 indicates that he served with A Battery in the 83rd Field Artillery Battalion.    

The Veteran was afforded a VA examination in support of his claim in January 2008.  During that examination the Veteran reported that he was in combat in Korea and that he had significant noise exposure in service from pulling the lanyard on a 155-millimeter Howitzer.  He stated that after service he worked for Bell Helicopter for 29 years.  The Veteran provided a 20 year history of bilateral progressive tinnitus, which he stated is now constant.  He said that his tinnitus varies in intensity and sometimes changes pitch.  The examiner diagnosed the Veteran with bilateral constant tinnitus and stated that the most likely etiology of the Veteran's tinnitus was presbycusis.  He observed that the Veteran did not provide a history suggesting that his tinnitus was incurred while on active duty.  The examiner concluded by stating that it was less likely than not that the Veteran's tinnitus was related to service.  

The Veteran later testified at a hearing before an Acting Veterans Law Judge in May 2012.  During that hearing the Veteran stated that he was he was responsible for a 155-millimeter Howitzer during his time in service and that the ringing in his ears had become progressively worse since his discharge.  He stated that he only sought treatment for this condition in the past 10 years, but that it was going on long before that time.  

The Veteran has also submitted private treatment records from May 2012.  These records include a letter from the Veteran's private physician, who stated that he had been treating the Veteran's for tinnitus and hearing loss.  This physician noted that the Veteran had trouble hearing things because of his tinnitus.  The physician also stated that the Veteran's tinnitus started during his time in service and had continued since then, growing louder over the years.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has tinnitus that is related to his military service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current disability is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In this context, the Board notes that, despite some negative evidence in the claims file, the Veteran is competent to report that he has had ringing in his ears since his time in service.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  The Board also finds that the Veteran's claim to have experienced tinnitus since his time in service is both credible and highly probative.

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  


Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in September 2006, August 2007 and March 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded VA examinations on the issue under review during the course of his appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  








ORDER

Entitlement to service connection for residuals of a cold injury to the left foot is denied.

Entitlement to service connection for residuals of a cold injury to the right foot is denied.

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran has also claimed entitlement to service connection for bilateral hearing loss.  The Board finds that additional development on that issue is necessary prior to final adjudication.  Accordingly, further appellate consideration will be deferred and that claim is remanded to the RO for further action as described below.

Specifically, the Board finds that an additional VA examination on that issue is necessary.  The negative opinion of the VA examiner who conducted the January 2008 VA examination appears to be based primarily on a lack of hearing loss shown in service treatment records.  The examiner did not adequately discuss or acknowledge the Veteran's report of relevant symptomatology dating back to service or the Veteran's noise exposure/acoustic trauma in service.  As such, the Board concludes that the January 2008 VA examination is not adequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the RO should schedule the Veteran for an additional examination.  The examiner should provide a more complete medical opinion with respect to the question of whether the Veteran's hearing loss began in or was otherwise caused by the Veteran's military service, to include noise exposure therein.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran for a VA audiological examination to determine the precise nature and etiology of his hearing loss.  All indicated tests and studies should be conducted.  The claims folder should be made available to the examiner for review prior to the examination.  After the completion of the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss began in or is due to the Veteran's service, to include conceded noise exposure.

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  

2.  When all of the requested development above has been completed the case should be reviewed based on any additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


